DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 January 2022. As directed by the amendment: claims 1, 30-32, and 34 have been amended, claims 37 and 38 have been added, claims 7-20 and 23-26 have been canceled. Thus claims 1-6, 21-22, and 27-38 are presently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on a cited portion of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the programming module is configured to cause the vibration device to operate at least one of prior to, during and after the drive head applies a force to the plunger.” There is no written description for the programming module being configured to cause the vibration device to operate. Paragraph [0041] discusses the programming module, however there is no mention of the vibration device. Paragraph [0060] discusses the infusion system operating the vibration device, however, the programming module is not recited as being configured to cause the vibration.   
Claim 37 recites “wherein the programming module is configured to: determine one or more operational properties of the modular syringe pump; and to provide one or more control elements to the modular syringe pump, wherein the dithering is based on at least one of the one or more control elements.” There is no written description for the programming module to have the limitations as claimed. Paragraph [0041] discusses the programming module, however there is no mention of the programming module determining operation properties and providing control elements to the modular syringe pump. Paragraph [0041] states “Control elements and functions can be included with and performed, at least in part, by the programming module 152.” However this does not specify the programming module is configured to provide one or more control elements to the modular syringe pump, wherein the dithering is based on at least one of the one or more control elements as claimed.
Claim 38 recites “, wherein the programming module is configured to: determine one or more operational properties of the modular syringe pump; and to provide the determined one or more operational properties to the modular syringe pump.” There is no written description for the programming module to have the limitations as claimed. Paragraph [0041] discusses the programming module, however there is no mention of the programming module determining operation properties and providing control elements to the modular syringe pump. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 21-22, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Tojo et al. (US 2012/0071828 A1) and Wang et al. (US 2007/0058412 A1). 
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a modular syringe pump (30 Fig 1, See modular connectivity of the syringe pump 30 in Figs 11 and 12, [0055] “a modular patient care system”), comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive head comprising: a recess (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger, and a motor ([0046] “the motor”); and a programming module (152 Fig 11) configured to control and communicate with the syringe pump ([0055] “programming and communications”), wherein the modular syringe pump is configured to be one of mounted to the programming module and mounted to another modular syringe pump ([0055] Figs 11 & 12), wherein the controller is configured to provide a parameter to the modular syringe pump ([0031]” The buttons 78 may allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters.”). However, G. Morris et al. fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger, and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance, wherein the programming module is configured to provide a parameter to the modular syringe pump, and wherein the programming module is configured to cause the vibration device to operate at least one of prior to, during and after the drive head applies a force to the plunger.
G. Morris et al. teaches the embodiment of the syringe pump mounted to the programming module, where the programming module “provides a centralized interface for the various attached modules” and “performs various functions for the pump such as programming and communications”. It would have been obvious to one of ordinary skill at the time of effective filing for the programming module of G. Morris et al. to allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters because the centralized interface would allow multiple pumps to be programmed with the parameters easier.
Tojo et al. teaches a vibration device (vibration alarm [0033]) for applying mechanical vibration between the barrel and the plunger (vibration of the alarm would necessary apply some mechanical vibration between the barrel and the plunger). Additionally Tojo et al. teaches the controller is configured to cause the vibration device to operate at least one of prior to, during and after the drive head applies a force to the plunger ([0070] the vibration device is configured to operate at any point that the pressure in the vial reaches a warning range, this can occur, before, during and after the drive head applies a force to the plunger). It would have been obvious to one of ordinary skill at the time of effective filing for the infusion system of G. Morris et al. to include a vibration device with the limitations as taught by Tojo et al. so the user can be alerted when an internal pressure is within a warning range so action can be taken to correct it [0070].
Wang et al. teaches a motor configured to dither the drive head ([0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance (See 1st 2nd and 3rd distances in annotated Fig 11 below).
  
    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the motor of modified G. Morris et al. to include the dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
Regarding claim 2, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches further comprising a sensor (75 Fig 3 [0030] “Force detector”) for detecting a characteristic of advancement of the plunger within the barrel (increase in pressure due to an occlusion is detected by the force sensor [0030]).
Regarding claim 3, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the sensor is a force sensor ([0030] “a force sensor”).
Regarding claim 4, modified G. Morris et al. teaches the infusion system of claim 2. Tojo et al. further teaches wherein the vibration device is programmed to applying mechanical vibration between the barrel and the plunger in response to detection of the characteristic (the vibration is applied in response to detection of pressure in the vial [0070]).  
Regarding claim 5, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates when advancement of the drive head does not result in advancement of the plunger within the barrel (the force sensor 75 Fig 3 would detect when advancement of the drive head does not result in advancement of the plunger within the barrel as it detects occlusions in the fluid line).
Regarding claim 21, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates a friction between the barrel and the plunger (the force sensor 75 Fig 3 would indicate a friction between the barrel and the plunger).
Regarding claim 22, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device comprises a haptic device (vibration generators are haptic devices).  
Regarding claim 30, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only prior to the drive head applying a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only prior to the drive head applying a force to the plunger).
Regarding claim 31, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only during the time the drive head applies a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only during the time the drive head applies a force to the plunger).
Regarding claim 32, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only after the drive head applies a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only after the drive head applies a force to the plunger).
Regarding claim 33, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. fails to teach wherein the motor is a stepper motor.  
	Wang et al. teaches wherein a motor is a stepper motor (912 Fig 9). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the motor of modified G. Morris et al. to be a stepper motor as taught by Wang et al. since stepper motors are reliable and repeatable.
Regarding claim 34, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches the drive system includes a half-nut ([0052] “split nut”) of the drive head engaged with teeth of a main drive shaft ([0052] “lead screw”).  The dithering of Wang et al. is configured to ensure engagement of a half-nut of the drive head with teeth of a main drive shaft (the dithering would ensure engagement by reciprocating the drive shaft enough to produce a detectable dither) by closing a gap between a lead screw of the main drive shaft and the half-nut of the drive head (any tolerance gap present between the components would be closed during the dithering).  
Regarding claim 35, modified G. Morris et al. teaches the  infusion system of claim 1. Wang et al. teaches wherein the net movement of the first, second and third distances returns the drive head to its original position (see the three distances returning to the same position in annotated Fig 11 below) and does not produce any fluid flow from the syringe (In Fig 11, the fluid flow from the syringe is shown along the y intercept, as is explained regarding a change between the values at 1100 and 1104 [0080], and the fill of the vial on the y intercept in Fig 10;  the fill of the vial is shown at the same position at the beginning and at the end of the dithering process indicating that there is no fluid flow from the syringe).
  
    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

Regarding claim 36, modified G. Morris et al. teaches the  infusion system of claim 1. Wang et al. teaches wherein a degree and direction of the first, second and third distances have a combined net distance of zero (See the net distance of zero in the annotated Fig 11 below). 
    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

Regarding claim 37, modified G. Morris et al. teaches the  infusion system of claim 1. Modified G. Morris et al. further teaches wherein the programming module is configured to: determine one or more operational properties of the modular syringe pump (Wang et al. [0080] “the processing unit 30 determines that no effective delivery has occurred in one or more steps or movements, and determines that some form of "sticking" is taking place”); and to provide one or more control elements to the modular syringe pump ([0080] “the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive” the control element is the direction the pump is driven), 4Application No.: 15/982,973In Reply to Office Action of October 26, 2021wherein the dithering is based on at least one of the one or more control elements ([0080] “successive forward and then reverse movements of the pump drive can be performed, which can be referred to as ‘dithering’”).
Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Wang et al. (US 2007/0058412 A1).
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a modular syringe pump (30 Fig 1, See modular connectivity of the syringe pump 30 in Figs 11 and 12, [0055] “a modular patient care system”), comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive head comprising: a recess (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger, and a motor ([0046] “the motor”); and a programming module (152 Fig 11) configured to control and communicate with the syringe pump ([0055] “programming and communications”), wherein the modular syringe pump is configured to be one of mounted to the programming module and mounted to another modular syringe pump ([0055] Figs 11 & 12), wherein the controller is configured to provide a parameter to the modular syringe pump ([0031]” The buttons 78 may allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters.”). However, G. Morris et al. fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger, and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance, wherein the programming module is configured to provide a parameter to the modular syringe pump, and wherein the programming module is configured to cause the vibration device to operate at least one of prior to, during and after the drive head applies a force to the plunger.
G. Morris et al. teaches the embodiment of the syringe pump mounted to the programming module, where the programming module “provides a centralized interface for the various attached modules” and “performs various functions for the pump such as programming and communications”. It would have been obvious to one of ordinary skill at the time of effective filing for the programming module of G. Morris et al. to allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters because the centralized interface would allow multiple pumps to be programmed with the parameters easier.	
Wang et al. teaches a vibration device (30, 40, 904 and 912 Fig 9, the vibration device of Wang et al. is made up of several parts including the motor components, the processing unit and power supply, they are all required to produce a vibration) for applying mechanical vibration between the barrel and the plunger (the motor components 904 and 912 transfer the force to the plunger 916 and the barrel 900 which includes a mechanical vibration generated by the motor [0080]), and the motor configured to dither the drive head (the end of the plunger 916 Fig 9 closest to the motor is dithered by the motor, [0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance (See 1st 2nd and 3rd distances in annotated Fig 11 below, “Additional successive forward and then reverse movements of the pump drive” [0080]), and wherein the programming module (30 Fig 2) is configured to cause the vibration device to operate at least one of prior to, during and after the drive head applies a force to the plunger ([0042] the processing unit controls the motor 38 which makes up the vibration device). 
 
    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the device of G. Morris et al. to include the vibration device and dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
Regarding claim 27, modified G. Morris et al. teaches the infusion system of claim 1. Wang et al. further teaches wherein the motor (912 Fig 9) is operationally coupled to the drive head (916 Fig 9), wherein the vibration device (904 and 912 Fig 9) comprises the motor (912 Fig 9).  
Claims 6, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Tojo et al. (US 2012/0071828 A1), Wang et al. (US 2007/0058412 A1), and Ebner (US 2020/0276391 A1). 
Regarding claim 6, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the plunger.
Ebner teaches wherein the vibration device is connected to the plunger ([0090] “attached to the piston”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Regarding claim 28, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the plunger and the barrel.
Ebner teaches wherein the vibration device is connected to the plunger and the barrel ([0090] “a first vibration generator may be attached to the barrel and a second vibration generator may be attached to the piston”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Regarding claim 29, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the barrel.
Ebner teaches wherein the vibration device is connected to the barrel ([0090] “a first vibration generator may be attached to the barrel”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Tojo et al. (US 2012/0071828 A1), Wang et al. (US 2007/0058412 A1) and Rubalcaba (US 4,898,578 A).
Regarding claim 38, modified G. Morris et al. teaches the  infusion system of claim 1. Modified G. Morris et al. further teaches wherein a processor (110 Fig 8) of the modular syringe pump is configured to provide one or more control signals ([0047] “the processor 110 may provide a signal to the motor control 112 to stop the motor.”) based on a determined one or more operational properties (a force [0047]), and wherein the dithering is based on at least one of the one or more operational properties (the dithering of Wang et al. is based on pressure resulting in a force measurement).
However modified G. Morris et al. is silent to the programming module is configured to: determine one or more operational properties of the modular syringe pump; and to provide the determined one or more operational properties to the modular syringe pump.
Rubalcaba teaches a programming module (14 Fig 1) is configured to: determine one or more operational properties of the modular syringe pump (Col 2 lines 35-37 “automatically calculating an infusion rate value”); and to provide the determined one or more operational properties to the modular syringe pump (Col 3 lines 18-21 “controlling such aspects of operation as an infusion rate for each of the modules (i.e., the rate at which the medications are administered).”). It would have been obvious to one of ordinary skill at the time of effective filing for the programming module of modified G. Morris et al. to determine one or more operational properties of the modular syringe pump; and to provide the determined one or more operational properties to the modular syringe pump as taught by Rubalcaba so that information regarding the pump can be determined and saved in a central management unit, simplifying the infusion process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783